TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00577-CV


In re Rodney L. Paramoure




ORIGINAL PROCEEDING FROM COMAL COUNTY



M E M O R A N D U M   O P I N I O N

	Relator Rodney L. Paramoure filed a motion for temporary relief and a petition
for writ of mandamus.  We overrule the motion and deny the petition for writ of mandamus.  See
Tex. R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Filed:   October 19, 2007